DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-21 of U.S. Application No. 15/949,375 filed on 04/10/2018 have been examined.
The appeal brief filed on 01/28/2022 has been entered and fully considered.
Claims 1-12 and 14-15 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-21 have been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
The closest prior art of record is Gupta et al. [USPGPub 2018/0142543], hereinafter referred to as Gupta.
Gupta disclose an inspection system comprising: 	one or more sensors configured to be selectively coupled to a rail vehicle during one or more of an inspection event or a maintenance event for the rail vehicle, the rail vehicle comprising a control system configured to control plural operations of the rail vehicle; and 	a controller that is transferably coupled with the control system during the one or more of the inspection event or the maintenance event for the rail vehicle, the controller configured to control one or more settings of the control system to initiate one or more of the plural operations of the rail vehicle, wherein the controller is configured to: 		determine whether the control system of the rail vehicle has first sensor information stored within a memory of the control system and 		determine a condition of one or more components of the rail vehicle based on one or more of the first sensor information or the second sensor information.
As per claims 1, 10, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious the first sensor information indicative of a state of the rail vehicle during a first operation of the rail vehicle, the control system configured to initiate the first operation of the rail vehicle during a time outside of the one or more of the inspection event or the maintenance event; send a command signal to the control system of the rail vehicle in order to direct the control system of the rail vehicle to initiate a second operation of the rail vehicle responsive to determining that the control system lacks the first sensor information that was requested, the second operation of the rail vehicle occurring during the one or more of the inspection event or the maintenance event; and obtain second sensor information from the one or more sensors based on the second operation of the rail vehicle, the second sensor information corresponding to the lacking first sensor information that would have been obtained by the control system during the first operation of the rail vehicle during the time outside of the one or more of the inspection event or the maintenance event.
Claims 2-9 depend from claim 1, claims 11-16 depend from claim 10, and claims 18-21 depend from claim 17 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662